Concurring Opinion by
Mr. Chief Justice Bell,
I agree with the majority Opinion with this exception: I believe it does not make clear that a mother may seek redress and compensation for mental anguish suffered by her only in a suit brought by her for damages to herself in her individual capacity and only if the mental anguish was accompanied by or resulted from physical injury. In Bosley v. Andrews, 393 Pa. 161, 142 A. 2d 263, the Court accurately expressed the *127law on this point when it said (pages 166-167) : “. . . ‘That there can be no recovery for injuries resulting from fright, or a nervous shock, unaccompanied by physical injuries is the established law in this state. See Koplin v. Louis K. Liggett Co., 322 Pa. 333, 185 A. 744; Howarth v. Adams Express Co., 269 Pa. 280, 112 A. 536; Ewing v. Pittsburgh, Cincinnati and St. Louis Ry. Co., 147 Pa. 40, 23 A. 340; Huston v. Freemansburg Boro, 212 Pa. 548, 61 A. 1022. In the latter ease Chief Justice Mitchell characterized “mere mental disturbance” as being too “intangible, so untrustworthy, so illusory and so speculative” to be a cause of action. However, in applying the above rule, a “nervous shock” must be distinguished from an “electric shock”. An electric shock is “a direct physical and personal assault”, and any fright or nervous disorder arising from such an “assault” negligently caused is compensable in damages. . . . “Mental suffering, as distinct from bodily pain, can be considered in an action for damages for injury to the person, when such suffering is attendant upon and results from a physical injury. [*] Wilcox v. Richmond & Danville Ry. Co., 52 Federal Reporter, 264.” ’ ”

 We there recognized that other Jurisdictions as well as the Restatement allow recovery for shock and emotional disturbances where there was no physical injury or physical impact.